                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
CHRISTOPHER BURNS             :    Civil No. 3:19CV00553(JCH)
                              :
v.                            :
                              :
JAMES C. ROVELLA, et al.      :    November 14, 2019
                              :
------------------------------x

              RULING ON MOTION TO COMPEL [Doc. #40]

     Pending before the Court is a motion by plaintiff

Christopher Burns (“plaintiff”) seeking to compel the production

of unredacted copies of a criminal investigation report. [Doc.

#40]. Defendants1 have filed a memorandum in opposition to

plaintiff’s motion to compel, [Doc. #44], to which plaintiff has

filed a reply, [Doc. #46]. For the reasons articulated below,

plaintiff’s motion to compel [Doc. #40] is DENIED, without

prejudice to re-filing.

A.   Background

     The Court presumes general familiarity with the background

of this matter, which is set forth in the parties’ briefing and

Judge Janet C. Hall’s October 30, 2019, Ruling on Motion to



1 On November 7, 2019, plaintiff filed an Amended Complaint
naming the following defendants: James C. Rovella; Dora B.
Schriro; George F. Battle; Stavros J. Mellekas; and the
Department of Emergency Services and Public Protection (“DESPP”)
(hereinafter collectively referred to as the “defendants”).
[Doc. #49].
                                1
Dismiss. See Doc. #48. However, the Court will briefly address

the procedural and factual background as relevant to the pending

motion to compel.

    Pursuant to Judge Hall’s Standing Order Relating to

Discovery [Doc. #5], on September 9, 2019, counsel for plaintiff

faxed a letter to Judge Hall’s chambers asserting that

defendants had failed to produce documents responsive to the

Court’s Initial Discovery Protocols [Doc. #6]. Plaintiff asserts

that defendants failed to produce all “[d]ocuments concerning

investigation(s) of any complaint(s) about the plaintiff or made

by the plaintiff, if relevant to the plaintiff’s factual

allegations or claims at issue in this lawsuit and not otherwise

privileged.” Doc. #40 at 1. At that time, plaintiff specifically

sought the production of documents related to a criminal

investigation into steroid use and distribution, in which

plaintiff was implicated. On September 10, 2019, Judge Hall

referred the discovery dispute to the undersigned. [Doc. #33].

    The Court held a telephonic status conference on October 8,

2019, to address the issues raised by plaintiff’s September 9,

2019, letter to Judge Hall. See Docs. #37, #39, #47. During that

call, counsel for plaintiff reported that he had received the

documents related to the steroid investigation, but that the

documents were heavily redacted. See Doc. #47, Transcript of

October 8, 2019, Status Conference at 4:8-5:3. During the call


                                2
with the Court, counsel for plaintiff confirmed that he now

seeks an unredacted version of the documents produced, namely

the “police report regarding a criminal investigation of which

[plaintiff] is one of the targets.” Id. at 9:2-7; see also id.

at 5:4-18. Counsel for defendants asserted that the documents

had been redacted on grounds of “[p]rivacy and security[.]” Id.

at 6:13. At the conclusion of the call, the Court ordered the

parties to submit additional briefing regarding the basis for

the redactions. See id. at 7:18-20. The Court then entered an

Order requiring that plaintiff file a motion to compel on or

before October 15, 2019, and that defendants file a response by

October 22, 2019. See Doc. #38. The parties have timely complied

with that Order. See Docs. #40, #44.

B.   Applicable Law

     Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

     Parties may obtain discovery regarding any nonprivileged
     matter that is relevant to any party’s claim or defense
     and proportional to the needs of the case, considering
     the importance of the issues at stake in the action, the
     amount in controversy, the parties’ relative access to
     relevant information, the parties’ resources, the
     importance of the discovery in resolving the issues, and
     whether the burden or expense of the proposed discovery
     outweighs its likely benefit. Information within this
     scope of discovery need not be admissible in evidence to
     be discoverable.

Fed. R. Civ. P. 26(b)(1). “[T]he burden of demonstrating

relevance remains on the party seeking discovery.” Bagley v.


                                3
Yale Univ., 315 F.R.D. 131, 144 (D. Conn. 2016) (citation

omitted), as amended (June 15, 2016); Republic of Turkey v.

Christie’s, Inc., 326 F.R.D. 394, 400 (S.D.N.Y. 2018) (same).

Once the party seeking discovery has demonstrated relevance, the

burden then shifts to “[t]he party resisting discovery ... [to]

show[] why discovery should be denied.” Cole v. Towers Perrin

Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009) (alterations

added).

C.   Discussion

     Before turning to the substance of the parties’ arguments,

the Court first addresses two preliminary issues.

     1. Preliminary Issues

     First, plaintiff dedicates a considerable amount of his

briefing to defendants’ alleged discovery abuses. See Doc. #40-1

at 3-4, Doc. #46 at 3-4. Although the Court does not take such

allegations lightly, this aspect of plaintiff’s briefing

detracts from the substance of his argument concerning the

redactions specifically at issue. Regardless, the Court expects

all parties, and their counsel, to comply with their respective

discovery obligations, and with the Local and Federal Rules of

Civil Procedure. Unless and until a motion for sanctions is

filed, which the Court certainly does not encourage at this

stage of the proceedings, the Court will not further address




                                4
plaintiff’s claims concerning defendants’ alleged discovery

abuses.

     Second, plaintiff asserts that state law governs the claims

of privilege in this matter. See Doc. #40-1 at 4. Plaintiff

specifically cites Federal Rule of Evidence 501 in support of

that assertion, quoting Rule 501 as follows: “But in a civil

case, state law governs privilege ...” Id. (sic). Plaintiff

somewhat misleadingly omits the last portion of that quoted

sentence, which in its entirety provides: “But in a civil case,

state law governs privilege regarding a claim or defense for

which state law supplies the rule of decision.” Fed. R. Evid.

501 (emphasis added).2

     At the time plaintiff filed the motion to compel, his

complaint primarily asserted federal causes of action;

specifically, claims had been brought pursuant to 42 U.S.C.

§1983 and for violations of the federal Family Medical Leave Act

of 1993, 28 U.S.C. §2601, et seq. See generally Doc. #1. Indeed,

plaintiff asserted federal question as the basis of the Court’s

jurisdiction. See id. at 2; see also Doc. #18 at 2. Although


2 Plaintiff’s selective citation is only somewhat misleading
because “in a diversity case, the issue of privilege is to be
governed by the substantive law of the forum state[.]” Dixon v.
80 Pine St. Corp., 516 F.2d 1278, 1280 (2d Cir. 1975); accord
Application of Am. Tobacco Co., 880 F.2d 1520, 1527 (2d Cir.
1989). As will be discussed, however, subject matter
jurisdiction in this case is not based on diversity of
citizenship between the parties.


                                5
plaintiff had also asserted claims for intentional infliction of

emotional distress, violation of the Connecticut Constitution,

and under Connecticut General Statutes section 31-51q, see id.

at 15, plaintiff withdrew his claims asserted pursuant to the

Connecticut Constitution and section 31-51q. See Doc. #30 at 20-

21; Doc. #48 at 35. Judge Hall has now dismissed plaintiff’s

claim for intentional infliction of emotional distress. See Doc.

#48 at 33-36.3 On November 7, 2019, plaintiff filed an Amended

Complaint raising only federal law claims. See generally Doc.

#49.

       “[Q]uestions about privilege in federal question cases are

resolved by the federal common law.” Woodward Governor Co. v.

Curtiss Wright Flight Sys., Inc., 164 F.3d 123, 126 (2d Cir.

1999); see also In re Copper Mkt. Antitrust Litig., 200 F.R.D.

213, 217 (S.D.N.Y. 2001) (“Where, as here, subject matter

jurisdiction is based on a federal question, privilege issues

are governed by federal common law.”); Vidal v. Metro-N.




3 Judge Hall dismissed a number of plaintiff’s original claims,
some without prejudice to repleading. See generally Doc. #48.
Judge Hall permitted the following claims to proceed: “Count
Three, against DESPP, for retaliation under the family-care
provision of the FMLA; Count Three, against DESPP, for
interference under the family-care provision of the FMLA; and
Count Three, against Battle, in his individual capacity, for
retaliation only, under the family-care provision of the FMLA.”
Id. at 36. Plaintiff’s Amended Complaint now asserts two causes
of action: “Violation of FMLA” and “Fourteenth Amendment Due
Process[.]” Doc. #49 at 9, 11.


                                  6
Commuter Ry. Co., No. 3:12CV0248(MPS)(WIG), 2014 WL 413952, at

*3 (D. Conn. Feb. 4, 2014) (“Where the district court’s subject

matter jurisdiction is based on a federal question, privilege

issues are governed by federal common law.”). Accordingly, the

federal common law applies to defendants’ redactions on grounds

of privacy and security.

     Bearing the above in mind, the Court turns next to the

parties’ substantive arguments.

     2. Analysis

     Plaintiff asserts that he has a “legitimate need” for the

information redacted from the criminal investigation report.

Doc. #40-1 at 6. Plaintiff asserts: “[T]he redacted information

in the report is believed to be the complainant and witnesses in

a contrived criminal investigation into plaintiff. ... The

investigation was instigated by defendants in order to swiftly

remove plaintiff from his position ... [a]ll in retaliation for

Plaintiff’s use of FMLA and prior assertion, ... of his First

Amendment rights.” Doc. #40-1 at 6 (sic). Plaintiff further

asserts that he needs the redacted information “to ascertain

witnesses and law enforcement personnel involved in the

manufactured complaint and investigation.” Id. at 7.4



4 Plaintiff also attacks defendants’ prior claim of the
deliberative process privilege. See Doc. #40-1 at 5-6. However,
defendants no longer rely on that privilege. See Doc. #44 at 2
n.3.


                                  7
    Defedants respond that the following redactions to the

criminal steroid investigation report “were made for the privacy

of individuals not involved in this litigation and for security

reasons[:]”

    1) identifying information, including names and home and
    work addresses of the individual who made the narcotic
    complaint to DESPP and her husband, a retired police
    officer who committed suicide; 2) any identifying
    information contained in statements made by family
    members of the complainant; 3) any identifying
    information, including name, address, driver’s license
    number, telephone number and place of employment, of the
    suspected steroid trafficker; 4) identifying information
    and place of employment of physician suspected of
    prescribing steroids; 5) investigative mail watch
    techniques,   ...   6)  any   identifying   information,
    including, including names, addresses, and license plate
    numbers, that were documented as part of surveillance
    conducted during the investigations.

Doc. #44 at 3 (sic) (footnote omitted). Defendants represent

that “[t]he names of DESPP law-enforcement personnel conducting

the investigations were not redacted.” Id. Defendants further

justify the need for the redactions on the ground that the

criminal investigation report “has been referred to DESPP’s

[Internal Affairs] for further investigation[,]” and that “[b]ut

for this litigation, Plaintiff would not have access to the

report as part of the on-going Internal Affairs investigation.”

Id. Defendants also contend: (1) “Plaintiff has not identified a

clear and specific need for the redacted material related to

this litigation ... [and] relies on specious assertions without

any factual support[;]” and (2) “Plaintiff has not demonstrated


                                8
how the redacted material is relevant to his specific claims.”

Id. at 4.

    In pertinent part, plaintiff responds that he “need[s] to

prove that the criminal investigations were manufactured and

that witnesses were misstated or coerced” because he “was

falsely accused of illegal steroid distribution.” Doc. #46 at 5.

Plaintiff asserts that “[e]xamining witnesses to these

investigations is part of that effort.” Id. at 6. Plaintiff

further asserts that the redacted information is relevant to his

claims because his “retaliation claim is that these

investigations and suspensions were a pretextual for the

defendants’ adverse employment actions against him and were done

in retaliation for his use of FMLA and First Amendment speech

and petitions. These investigations are dubious and the

Complaint clearly puts them in issue.” Doc. #46 at 6 (sic).

    At this stage of the proceedings, plaintiff has not

demonstrated how the redacted information is relevant to his

claims. The names of the DESPP officials investigating the

steroid allegations have not been redacted from the documents at

issue. Plaintiff alleges that it was the defendants who

“initiated false and dubious investigations” -- not the

complainant or witnesses whose names are redacted from the

subject documents. Doc. #49 at 8, ¶50. Plaintiff further

elaborates in his motion: “[T]he redacted information in the


                                9
report is believed to be the complainant and witnesses in a

contrived criminal investigation into plaintiff. The

investigation was instigated by defendants in order to swiftly

remove plaintiff from his position[.]” Doc. #40-1 at 6 (emphasis

added). Defendants represent that the police officers whose

names have been redacted from the report do not work for DESPP,

but rather for a municipal police department. See Doc. #44 at 3

n.4. They are not defendants. Regardless, on the current record,

the conclusory allegation that the steroid investigation was

“contrived” is speculative and not supported by a factual basis.

At this time, the Court will not compel the production of the

redacted information on such unsupported grounds. See, e.g.,

McBeth v. Porges, 171 F. Supp. 3d 216, 236 (S.D.N.Y. 2016)

(“[[T]he Federal Rules of Civil Procedure do not unlock the

doors of discovery for a plaintiff armed with nothing more than

conclusions or speculation[.]” (citation and quotation marks

omitted)).5

     Further, plaintiff may obtain information concerning the

allegedly “contrived” investigation by deposing either the

individual defendants or the DESPP investigators named in the




5 Plaintiff does not appear to challenge the redactions relating
to investigative techniques, and therefore the Court focuses its
analysis on the withheld names and identifying information of
the complainant and other witnesses to the steroid
investigation.


                               10
subject documents. By insisting that he needs to examine the

“witnesses to these investigations[]” in order to “demonstrate

that the criminal investigations relied on by defendants ...

were unfounded[,]” Doc. #46 at 5, plaintiff assumes that he will

be unable to obtain truthful and accurate information from the

individual defendants and the DESPP officers who investigated

the criminal complaints. There is nothing in the record before

the Court to support such a contention.

     Accordingly, on the current record, plaintiff has failed to

establish the relevance of the redacted information sought. If

through other discovery plaintiff can establish a factual basis

for the relevance of the redacted information, he may re-file

his motion to compel.

D.   Conclusion

     Therefore, for the reasons stated, plaintiff’s motion to

compel [Doc. #40] is DENIED, without prejudice.

     SO ORDERED at New Haven, Connecticut this 14th day of

November, 2019.

                                    /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                               11
